Citation Nr: 1332773	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back condition (also claimed as a cervical spine condition).

3.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder, to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1989.

The claims for service connection for tinnitus and a higher initial rating for bipolar disorder come to the Board of Veterans' Appeals (Board) on appeal of June 2009 and March 2010 rating and Decision Review Officer decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran also initiated an appeal of the RO's January 2011 rating decision denying service connection for a back condition (also claimed as a cervical spine condition), but the RO did not address this claim in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added this claim as a question on appeal and discusses it below.  

In September 2012, the Board remanded the claim for service connection for tinnitus to the RO via the Appeals Management Center (AMC) in Washington, DC.   

The Board now REMANDS all claims on appeal to the RO via AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the delay associated with this remand, but further action, including obtaining additional medical information, is necessary before the Board adjudicates these claims.  See 38 C.F.R. § 19.9 (2012).

First, the Board previously remanded the claim for service connection for tinnitus for the purpose of affording the Veteran a VA examination, during which an examiner was to offer an opinion as to whether the Veteran's tinnitus is related to in-service head trauma.  The examiner instead focused on whether the tinnitus is related to in-service acoustic trauma, which the Veteran denies, and found that no relationship exists between the tinnitus and service.  The examiner did not discuss the effect of any head trauma.  An addendum opinion is thus needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  

Second, the Veteran is currently assigned a 50 percent rating for his psychiatric disability, characterized as bipolar disorder.  In December 2010, he submitted a succinct written statement from a VA psychologist indicating that this disability interfered with his ability to sustain employment.  Indeed, at that time the Veteran had just been fired from a job after participating in vocational rehabilitation.  According to medical records dated since then, the Veteran's psychiatric disability has improved, but it is unclear whether the Veteran can sustain such improvement to the point of becoming productive in the work force.  In either case, an opinion is needed reconciling the conflicting evidence of record so that the Board can determine the severity of the Veteran's psychiatric disability, including whether staged ratings should be assigned this disability over certain periods of time.  

Third, in a rating decision dated January 2011, the RO denied the Veteran service connection for a back condition (also claimed as a cervical spine condition).  Thereafter, in a written statement dated January 2012, the Veteran filed a notice of disagreement with the decision.  To date, the RO has not issued a SOC in response.  Under Manlincon v. West, 12 Vet. App. at 238, such action is mandated. 

Fourth, the evidence of record raises the issue of entitlement to a TDIU.  Specifically, the Veteran, in an October 2010 statement, stated that he was unable to maintain a job and had not worked since June 2009.  The United States Court of Appeals for Veterans Claims has held that there is no freestanding claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher increased rating regarding the service-connected bipolar condition.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the RO will have the opportunity to include the issue in a new notice letter, ask the prospective VA examiner to address the matter, and adjudicate the issue in the first instance.

Finally, as the case must be remanded, the Veteran's recent VA treatment records should be obtained.  His VA vocational rehabilitation records should also be obtained.

Accordingly, this case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since September 2012.

3.  Make arrangements to obtain the Veteran's VA vocational rehabilitation records/folder.

4.  Thereafter, transfer the Veteran's claims file to the VA examiner who evaluated the Veteran in November 2012, during a VA audiological examination, for the purpose of obtaining an addendum opinion on the etiology of the Veteran's tinnitus.  Request the examiner to:

a.  Review the claims file, paying particular attention to service treatment records dated January or February 1989, in which a head injury is described, and confirm in writing in the record that the review occurred;

b.  Acknowledge the Veteran's September 2008 statement indicating that the in-service blow to his head caused him to develop buzzing and ringing in his ears; 

c.  Offer an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to the documented in-service head trauma; and

d.  Provide detailed rationale with references to the record for the opinion expressed; and 

e.  If an opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why this is the case, such as whether there is additional evidence that should be obtained to aid in providing this type of an opinion or whether the limits of medical knowledge have been exhausted, or whatever may be the case.

5.  Afford the Veteran a VA mental health examination.  Request the examiner to:

a.  Review the claims file and indicate in writing in the record that such review occurred.

b.  Record in detail the Veteran's reported history of psychiatric symptoms.  

c.  Also record in detail the Veteran's reported employment history;  

d.  Note all psychiatric symptoms shown on examination;

e.  Discuss the severity of the Veteran's psychiatric disability since he filed this claim in 2008, including by identifying (with dates, including months and years, if possible) all periods of worsening and improvement;  

f.  Specifically indicate, whether at any time during this appeal, the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most of areas, such as work, school, family relations, judgment, thinking or mood, or total occupational and social impairment.  

g.  If so, identify the time period (months and years) during which this occurred;

h.  In so doing, acknowledge the conflicting evidence of record on this matter, including the VA psychologist's December 2010 letter, more recent treatment records, and the report of November 2012 examination;  

i.  Provide an opinion with respect to whether the Veteran's service-connected bipolar disorder and laceration of the forehead, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

j.  Provide detailed rationale with references to the record for all opinions expressed; 

k.  If an opinion cannot be expressed without resorting to mere speculation, indicate in writing in the record why this is the case, such as whether there is additional evidence that should be obtained to aid in providing this type of an opinion or whether the limits of medical knowledge have been exhausted, or whatever may be the case.

6.  Next, ensure that the VA examination reports comply with the instructions noted above and, if not, return them to the examiners for correction.

7.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for a back condition (also claimed as a cervical spine condition).  Notify the Veteran that the Board will not decide this claim unless it is properly perfected for appellate review.

8.  Finally, readjudicate the claims for service connection for tinnitus and for an increased rating for a bipolar disorder, to include a TDIU.  If any benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

